Tri-County Financial Corporation Announces Results Of Operations For Second Quarter WALDORF, Md., July 17, 2013 /PRNewswire/ Tri-County Financial Corporation (OTCBB: TCFC) (the "Company"), the holding company for Community Bank of Tri-County (the "Bank"), reported consolidated net income available to common shareholders for the three months ended June 30, 2013 increased 72.30% or $644,297 to $1,535,449 or $0.51 per common share (diluted) compared to $891,152 or $0.29 per common share (diluted) for the three months ended June 30, 2012. The increase in second quarter earnings was attributable to increases in net interest income and noninterest income and decreases in the provision for loan losses and noninterest expense partially offset by increased income tax expense. Consolidated net income available to common shareholders for the six months ended June 30, 2013 increased $1,257,435, or 64.60%, to $3,203,840, or $1.05 per common share (fully diluted), compared to $1,946,405, or $0.64 per common share (fully diluted), for the six months ended June 30, 2012. The year to date increase of $0.41 per share was attributable to increases in net interest income and noninterest income and decreases in the provision for loan losses partially offset by increased income tax expense. Noninterest expense remained flat at $12,249,244 for the six months ended June 30, 2013, an $11,861 decrease or 0.10% from the comparable six month period in 2012. "Our earnings per share for the last four quarters totaled $1.99 per share. This is $0.87 per share greater than the $1.12 per share from the comparable four quarters in 2011 and 2012. During the past twenty-four months book value has increased $1.98 to $20.05 per common share at June 30, 2013 from $18.07 per share at June 30, 2011," stated William J. Pasenelli, President and Chief Financial Officer. "Our ability to leverage the Bank's market presence, investments in people and technology and expansion into Virginia allowed the Company to improve shareholder value." "The Company is maintaining its course toward historic levels of performance. With increased volatility in market rates, it appears that the economy continues to heal and create opportunities for the Company's growth," stated Michael L. Middleton, Chairman and Chief Executive Officer. Operations – Six Months Ended June 30, 2013 compared to 2012 The increase in net income available to common shareholders of $1,257,435 to $3,203,840 for the six months ended June 30, 2013 compared to the same period in 2012 was attributable to increased net interest income of $1,126,628 and noninterest income of $514,921, a lower provision for loan losses of $422,905 and decreased noninterest expense of $11,861 partially offset by increased income tax expense of $818,880. "Net interest income of $15.5 million is up $1.1 million or 7.81% from a year ago due primarily to reduced funding costs and our ability to hold the line on yields. Our 2013 goals include enhancing net interest income by reducing funding costs," stated James F. DiMisa, Chief Operating Officer of Community Bank of Tri-County. "The Company's year to date average deposit costs were 0.76% compared to 1.16% a year ago. The positive trend in interest expense should continue in the third quarter due to repricing of maturing time deposits to current market rates which are significantly lower than original rates." Net interest income increased to $15,548,528 for the six months ended June 30, 2013 compared to $14,421,900 for the six months ended June 30, 2012. The net interest margin was 3.50% for the six months ended June 30, 2013, a 28 basis point increase from 3.22% for the six months ended June 30, 2012 (see the rate/volume analysis in the exhibits that follow this narrative). The increase was largely the result of a rapid decrease in the Company's cost of funds that began during 2012 as certificates of deposit re-priced and rates declined on money market accounts. The average cost of total interest-bearing liabilities decreased 40 basis points from 1.43% for the first six months of 2012 to 1.03% for the first six months of 2013. Interest and dividend income decreased by $620,856 to $19,590,070 for the six months ended June 30, 2013 compared to $20,210,926 for the six months ended June 30, 2012. Decreases in yields on loans and investments were partially offset by the growth in the average balance of loans. A reduction in average yields on interest-earning assets resulted in a decrease in interest income of $832,456 as rates decreased from 4.51% for the six months ended June 30, 2012 to 4.40% for the six months ended June 30, 2013. The Company has been successful over the last several years in limiting the effect of the lower interest rate environment on loan rates through pricing and interest rate floors. Interest and dividend income was further reduced $170,237 as average interest-earning investment balances decreased $22.5 million from $184.5 million for the six months ended June 30, 2012 to $162.0 million for the six months ended June 30, 2013. These reductions were partially offset by an increase in interest income of $381,837 due to growth of $15.1 million in the average balance of loans from $712.6 million to $727.7 million. Interest expense decreased $1,747,484 to $4,041,542 for the six months ended June 30, 2013 compared to $5,789,026 for the six months ended June 30, 2012 due primarily to a reduction in the average cost of funds on interest-bearing liabilities; interest expense decreased $1,580,499 due to a decrease in rates. This was principally achieved by a decrease in the average rates paid on certificates of deposits and money market accounts, which declined from 1.67% and 0.68%, respectively, for the six months ended June 30, 2012 to 1.26% and 0.32%, respectively, for the six months ended June 30, 2013. The Company has been successful in increasing its core deposits and reducing its cost of funds in the low interest rate environment over the last several years. In addition, the average rate paid on long-term debt decreased from 3.26% to 2.61% for the comparable period. Interest expense also decreased $253,126 due to a decline in average interest-bearing deposit balances of $27.3 million from $728.0 million for the six months ended June 30, 2012 to $700.7 million for the six months ended June 30, 2013. These reductions in interest expense were partially offset by an $86,141 increase in interest expense due to a $5.8 million increase in average debt balances. The provision for loan losses decreased $422,905 from the comparable period in 2012 to $354,600 for the six months ended June 30, 2013 and reflected a decrease in the allowance for specific nonperforming loans and a decrease in net-charge-offs. The specific allowance is based on management's estimate of realizable value. Net charge-offs decreased $400,405 from $968,409 for the six months ended June 30, 2012 to $568,004 for the six months ended June 30, 2013. Noninterest income totaled $2,257,806 for the six months ended June 30, 2013 compared to $1,742,885 for the six months ended June 30, 2012. The increase of $514,921 was principally due to an increase in gains on loans held for sale of $380,709 to $516,050 for the six months ended June 30, 2013 from $135,341 for the same period in 2012. Noninterest income for the first quarter of 2012 included net losses on the sale of foreclosed real estate of $96,917 compared to none for the comparable period in 2013. For the six months ended June 30, 2013, noninterest expense decreased 0.10% or $11,861 to $12,249,244 from $12,261,105 for the comparable period in 2012. Year to date increases in compensation and benefits were offset by decreases in other real estate owned ("OREO") expenses and other operating expenses. Employee compensation and data processing continue to be impacted by greater regulatory compliance costs for both existing regulation and the initial impact of the Dodd-Frank Act. Other operating expenses for the six months ended June 30, 2013 decreased from the comparable period in 2012 due to one-time conversion costs for a change of the Bank's data processing system in the first six months of 2012. Increased revenues and a moderate decrease in noninterest expenses have improved the Company's efficiency ratio to 68.79% (66.58% without OREO expenses) for the six months ended June 30, 2013 from 75.85% (71.36% without OREO expenses) for the six months ended June 30, 2012. The following is a breakdown of noninterest expense: Six Months Ended June 30, 2013 June 30, 2012 Variance % Variance Compensation and Benefits $ 7,146,606 $ 6,490,079 $ 656,527 % OREO ) -40.02 % Other Operating Expenses ) -7.93 % Total Noninterest Expense $ 12,249,244 $ 12,261,105 $ (11,861
